

116 S4069 IS: Support Baseball in Communities Act
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4069IN THE SENATE OF THE UNITED STATESJune 25, 2020Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Small Business Act to provide that Major League Baseball franchises will be prohibited from receiving loans under the Paycheck Protection Program under certain circumstances, and for other purposes.1.Short titleThis Act may be cited as the Support Baseball in Communities Act.2.Eligibility for certain assistance(a)Paycheck protection programSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended by adding at the end the following:(vii)Limitation for Major League Baseball teamsNotwithstanding any other provision of this paragraph, if Major League Baseball reduces the number of Minor League Baseball teams that are affiliated with a Major League Baseball team, no Major League Baseball team shall be eligible to receive a covered loan..(b)CARES Act programsNotwithstanding any other provision of law or regulation, if Major League Baseball reduces the number of Minor League Baseball teams that are affiliated with a Major League Baseball team, no Major League Baseball team shall be eligible to receive assistance under any program carried out under— (1)title IV of the CARES Act (Public Law 116–136); or (2)any of the amendments made by that title.(c)Retroactive effectThis section, and the amendments made by this section, shall take effect as if enacted on the date of enactment of the CARES Act (Public Law 116–136).